                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.95 Page 1 of 11



                                            1
                                            2
                                            3
                                            4
                                            5
                                            6
                                            7
                                            8                      UNITED STATES DISTRICT COURT
                                            9                  SOUTHERN DISTRICT OF CALIFORNIA
                                           10
                                           11   TRACY LYN COLLINS, an Individually,   CASE NO. 20-cv-00845-DMS-KSC
MCDERMOTT WILL & EMERY LLP




                                           12                   Plaintiff,            STIPULATED PROTECTIVE
                        ATTORNEYS AT LAW




                                                                                      ORDER
                          LOS ANGELES




                                           13        v.
                                                                                      Judge:    Hon. Karen S. Crawford
                                           14   PAYLOCITY CORPORATION,                Ctrm:     Suite 1010
                                           15                   Defendant.
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28


                                                                       STIPULATED PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.96 Page 2 of 11



                                            1         This Protective Order follows the review of the Joint Motion for a Stipulated
                                            2   Protective Order submitted by Plaintiff Tracy Lyn Collins (“Plaintiff”) and Defendant
                                            3   Paylocity Corporation (“Defendant”) (Plaintiff and Defendant collectively known as
                                            4   the “Parties” and individually known as a “Party”). The Court recognizes that at least
                                            5   some of the documents and information (“materials”) being sought through discovery
                                            6   in the above-captioned action are, for competitive reasons, normally kept confidential.
                                            7   The materials to be exchanged throughout the course of the litigation between the
                                            8   Parties may contain trade secret or other confidential research, technical, cost, price,
                                            9   marketing or other commercial information, as is contemplated by Federal Rule of
                                           10   Civil Procedure 26(c)(1)(G). The purpose of this Protective Order is to protect the
                                           11   confidentiality of such materials as much as practical during the litigation.
MCDERMOTT WILL & EMERY LLP




                                           12   THEREFORE:
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13                                       DEFINITIONS
                                           14         1.     The term “confidential information” will mean and include information
                                           15   contained or disclosed in any materials, including documents, portions of documents,
                                           16   answers to interrogatories, responses to requests for admissions, trial testimony,
                                           17   deposition testimony, and transcripts of trial testimony and depositions, including data,
                                           18   summaries, and compilations derived therefrom that is deemed to be confidential
                                           19   information by any Party to which it belongs.
                                           20         2.     The term “materials” will include, but is not be limited to: documents;
                                           21   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or
                                           22   other material that identify customers or potential customers; price lists or schedules
                                           23   or other matter identifying pricing; minutes; telegrams; letters; statements; cancelled
                                           24   checks; contracts; invoices; drafts; books of account; worksheets; notes of
                                           25   conversations; desk diaries; appointment books; expense accounts; recordings;
                                           26   photographs; motion pictures; compilations from which information can be obtained
                                           27   and translated into reasonably usable form through detection devices; sketches;
                                           28   drawings; notes (including laboratory notebooks and records); reports; instructions;

                                                                                         1
                                                                           [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.97 Page 3 of 11



                                            1   disclosures; other writings; models and prototypes and other physical objects.
                                            2         3.     The term “counsel” will mean outside counsel of record, and other
                                            3   attorneys, paralegals, secretaries, and other support staff employed in the law firms
                                            4   identified below:
                                            5                                    Plaintiff’s Counsel
                                            6                                MESERVY LAW, P.C.
                                            7                         LONDON D. MESERVY (SBN: 216654)
                                                                          london@meservylawpc.com
                                            8                            401 West A Street, Suite 1712
                                                                             San Diego, CA 92101
                                            9                               Telephone: 858.779.1276
                                           10                               Facsimile: 866.231.8132

                                           11                                 DENTE LAW, P.C.
MCDERMOTT WILL & EMERY LLP




                                                                       MATTHEW S. DENTE (SBN: 241547)
                                           12                                matt@dentelaw.com
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                                                            5040 Shoreham Place
                                           13                                 San Diego, CA 921
                                           14                              Telephone: 619.550.3475
                                                                           Facsimile: 619.342.9668
                                           15
                                           16                                   Defendant’s Counsel
                                           17                         MICHELLE STROWHIRO (SBN 271969)
                                           18                                 mstrowhiro@mwe.com
                                                                      CHRISTOPHER BRAHAM (SBN 293367)
                                           19                                  cbraham@mwe.com
                                                                      MCDERMOTT WILL & EMERY LLP
                                           20                                 2049 Century Park East
                                                                                    Suite 3200
                                           21                              Los Angeles, CA 90067-3206
                                           22                              Telephone: +1 310 277 4110
                                                                          Facsimile: +1 310 277 4730
                                           23
                                                                                 GENERAL RULES
                                           24
                                                      4.     Each Party to this litigation that produces or discloses any materials,
                                           25
                                                answers to interrogatories, responses to requests for admission, trial testimony,
                                           26
                                                deposition testimony, and transcripts of trial testimony and depositions, or information
                                           27
                                                that the producing Party believes should be subject to this Protective Order may
                                           28

                                                                                         2
                                                                           [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.98 Page 4 of 11



                                            1   designate the same as “CONFIDENTIAL” or “CONFIDENTIAL - FOR COUNSEL
                                            2   ONLY.”
                                            3            a.    Designation as “CONFIDENTIAL”: Any Party may designate
                                            4   information as “CONFIDENTIAL” only if, in the good faith belief of such Party and
                                            5   its counsel, the unrestricted disclosure of such information could be potentially
                                            6   prejudicial to the business or operations of such Party, or the privacy interests of such
                                            7   Party.
                                            8            b.    Designation as “CONFIDENTIAL - FOR COUNSEL ONLY”: Any Party
                                            9   may designate information as “CONFIDENTIAL - FOR COUNSEL ONLY” only if,
                                           10   in the good faith belief of such Party and its counsel, the information is among that
                                           11   considered to be most sensitive by the Party, including but not limited to trade secret
MCDERMOTT WILL & EMERY LLP




                                           12   or other confidential research, development, financial or other commercial
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   information.
                                           14            5.    In the event the producing Party elects to produce materials for inspection,
                                           15   no marking need be made by the producing Party in advance of the initial inspection.
                                           16   For purposes of the initial inspection, all materials produced will be considered as
                                           17   “CONFIDENTIAL - FOR COUNSEL ONLY,” and must be treated as such pursuant
                                           18   to the terms of this Protective Order. Thereafter, upon selection of specified materials
                                           19   for copying by the inspecting Party, the producing Party must, within a reasonable time
                                           20   prior to producing those materials to the inspecting Party, mark the copies of those
                                           21   materials that contain confidential information with the appropriate confidentiality
                                           22   marking.
                                           23            6.    Whenever a deposition taken on behalf of any Party involves a disclosure
                                           24   of confidential information of any Party:
                                           25                  a.    the deposition or portions of the deposition must be designated as
                                           26                        containing confidential information subject to the provisions of this
                                           27                        Protective Order; such designation must be made on the record
                                           28                        whenever possible, but a Party may designate portions of

                                                                                           3
                                                                             [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.99 Page 5 of 11



                                            1                      depositions    as   containing    confidential   information     after
                                            2                      transcription of the proceedings; [A] Party will have until fourteen
                                            3                      (14) days after receipt of the deposition transcript to inform the
                                            4                      other Party or Parties to the action of the portions of the transcript
                                            5                      to be designated “CONFIDENTIAL” or “CONFIDENTIAL - FOR
                                            6                      COUNSEL ONLY.”
                                            7                b.    the disclosing Party will have the right to exclude from attendance
                                            8                      at the deposition, during such time as the confidential information
                                            9                      is to be disclosed, any person other than the deponent, counsel
                                           10                      (including their staff and associates), the court reporter, and the
                                           11                      person(s) agreed upon pursuant to paragraph 8 below; and
MCDERMOTT WILL & EMERY LLP




                                           12                c.    the originals of the deposition transcripts and all copies of the
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13                      deposition must bear the legend "CONFIDENTIAL" or
                                           14                      "CONFIDENTIAL - FOR COUNSEL ONLY," as appropriate, and
                                           15                      the original or any copy ultimately presented to a court for filing
                                           16                      must not be filed unless it can be accomplished under seal,
                                           17                      identified as being subject to this Protective Order, and protected
                                           18                      from being opened except by order of this Court.
                                           19         7.     All confidential information designated as “CONFIDENTIAL” or
                                           20   “CONFIDENTIAL FOR COUNSEL ONLY” must not be disclosed by the receiving
                                           21   Party to anyone other than those persons designated within this order and must be
                                           22   handled in the manner set forth below and, in any event, must not be used for any
                                           23   purpose other than in connection with this litigation, unless and until such designation
                                           24   is removed either by agreement of the Parties, or by order of the Court.
                                           25         8.     Information designated “CONFIDENTIAL - FOR COUNSEL ONLY”
                                           26   must be viewed only by counsel (as defined in paragraph 3) of the receiving Party, and
                                           27   by independent experts under the conditions set forth in this Paragraph. The right of
                                           28   any independent expert to receive any confidential information will be subject to the

                                                                                         4
                                                                           [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.100 Page 6 of 11



                                            1   advance approval of such expert by the producing Party or by permission of the Court.
                                            2   The Party seeking approval of an independent expert must provide the producing Party
                                            3   with the name and curriculum vitae of the proposed independent expert, and an
                                            4   executed copy of the form attached hereto as Exhibit A, in advance of providing any
                                            5   confidential information of the producing Party to the expert. Any objection by the
                                            6   producing Party to an independent expert receiving confidential information must be
                                            7   made in writing within fourteen (14) days following receipt of the identification of the
                                            8   proposed expert. Confidential information may be disclosed to an independent expert
                                            9   if the fourteen (14) day period has passed and no objection has been made. The
                                           10   approval of independent experts must not be unreasonably withheld.
                                           11            9.    Information designated “confidential” must be viewed only by the
MCDERMOTT WILL & EMERY LLP




                                           12   receiving Party, counsel (as defined in paragraph 3) of the receiving Party, by
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   independent experts (pursuant to the terms of paragraph 8), by court personnel, and by
                                           14   the additional individuals listed below, provided each such individual has read this
                                           15   Protective Order in advance of disclosure and has agreed in writing to be bound by its
                                           16   terms:
                                           17                  a)     Executives who are required to participate in policy decisions with
                                           18                         reference to this action;
                                           19                  b)     Technical personnel of the Parties with whom Counsel for the
                                           20                         Parties find it necessary to consult, in the discretion of such
                                           21                         counsel, in preparation for trial of this action;
                                           22                  c)     Stenographic and clerical employees associated with the
                                           23                         individuals identified above; and
                                           24                  d)     ADR professional hired by the Parties to attempt to resolve the
                                           25                         Action.
                                           26            10.   With    respect    to   material    designated     “CONFIDENTIAL”      or
                                           27   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
                                           28   document to be its originator, author or a recipient of a copy of the document, or

                                                                                           5
                                                                             [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.101 Page 7 of 11



                                            1   witness designated under rule 30(b)(6) by the producing Party, may be shown the same.
                                            2   With respect to material designated “CONFIDENTIAL” any person may be shown a
                                            3   copy of the document at trial or in deposition for the purposes of confirming whether
                                            4   the person was an originator, author, or recipient of the material designated as
                                            5   “CONFIDENTIAL,” and, if such individual testifies she/he was the originator, author
                                            6   or a recipient of the material, he or she may be questioned with respect to the material
                                            7   but will not be permitted to retain a copy of such material.
                                            8          11.    All information which has been designated as “CONFIDENTIAL” or
                                            9   “CONFIDENTIAL -FOR COUNSEL ONLY” by the producing or disclosing Party,
                                           10   and any and all reproductions of that information, must be retained in the custody of
                                           11   the counsel for the receiving Party identified in paragraph 3, except that independent
MCDERMOTT WILL & EMERY LLP




                                           12   experts authorized to view such information under the terms of this Protective Order
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   may retain custody of copies such as are necessary for their participation in this
                                           14   litigation.
                                           15          12.    Before any materials produced in discovery, answers to interrogatories,
                                           16   responses to requests for admissions, deposition transcripts, or other documents which
                                           17   are designated as confidential information are filed with the Court for any purpose, the
                                           18   party seeking to file such material must seek permission of the Court to file the material
                                           19   under seal.
                                           20          13.    At any stage of these proceedings, any Party may object to a designation
                                           21   of the materials as confidential information. The Party objecting to confidentiality
                                           22   must notify, in writing, counsel for the designating Party of the objected-to materials
                                           23   and the grounds for the objection. If the dispute is not resolved consensually between
                                           24   the Parties within seven (7) days of receipt of such a notice of objections, the objecting
                                           25   Party may move the Court for a ruling on the objection. The materials at issue must be
                                           26   treated as confidential information, as designated by the designating Party, until the
                                           27   Court has ruled on the objection or the matter has been otherwise resolved.
                                           28

                                                                                         6
                                                                           [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.102 Page 8 of 11



                                            1         14.    All confidential information must be held in confidence by those
                                            2   inspecting or receiving it, and must be used only for purposes of this action. Counsel
                                            3   for each Party, and each person receiving confidential information must take
                                            4   reasonable precautions to prevent the unauthorized or inadvertent disclosure of such
                                            5   information. If confidential information is disclosed to any person other than a person
                                            6   authorized by this Protective Order, the Party responsible for the unauthorized
                                            7   disclosure must immediately bring all pertinent facts relating to the unauthorized
                                            8   disclosure to the attention of the other Parties and, without prejudice to any rights and
                                            9   remedies of the other Parties, make every effort to prevent further disclosure by the
                                           10   Party and by the person(s) receiving the unauthorized disclosure.
                                           11         15.    No Party will be responsible to another Party for disclosure of
MCDERMOTT WILL & EMERY LLP




                                           12   confidential information under this Protective Order if the information in question is
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   not labeled or otherwise identified as such in accordance with this Protective Order.
                                           14          16.    If a Party, through inadvertence, produces any confidential information

                                           15   without labeling or marking or otherwise designating it as such in accordance with this

                                           16   Protective Order, the designating Party may give written notice to the receiving Party

                                           17   that the document or thing produced is deemed confidential information, and that the

                                           18   document or thing produced should be treated as such in accordance with that

                                           19   designation under this Protective Order. The receiving Party must treat the materials

                                           20   as confidential, once the designating Party so notifies the receiving Party. If the

                                           21   receiving Party has disclosed the materials before receiving the designation, the

                                           22   receiving Party must notify the designating Party in writing of each such disclosure.

                                           23   Counsel for the Parties will agree on a mutually acceptable manner of labeling or

                                           24   marking     the   inadvertently   produced   materials   as   “CONFIDENTIAL”          or

                                           25   “CONFIDENTIAL - FOR COUNSEL ONLY” - SUBJECT TO PROTECTIVE

                                           26   ORDER.

                                           27   ///
                                           28

                                                                                         7
                                                                           [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.103 Page 9 of 11



                                            1         17.      Nothing within this order will prejudice the right of any Party to object to
                                            2   the production of any discovery material on the grounds that the material is protected
                                            3   as privileged or as attorney work product.
                                            4         18.      Nothing in this Protective Order will bar counsel from rendering advice
                                            5   to their clients with respect to this litigation and, in the course thereof, relying upon
                                            6   any information designated as confidential information, provided that the contents of
                                            7   the information must not be disclosed to individuals/entities not authorized to receive
                                            8   such material pursuant to this Protective Order.
                                            9         19.      This Protective Order will be without prejudice to the right of any Party
                                           10   to oppose production of any information for lack of relevance or any other ground
                                           11   other than the mere presence of confidential information. The existence of this
MCDERMOTT WILL & EMERY LLP




                                           12   Protective Order must not be used by either Party as a basis for discovery that is
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   otherwise improper under the Federal Rules of Civil Procedure.
                                           14         20.      Nothing within this order will be construed to prevent disclosure of
                                           15   confidential information if such disclosure is required by law or by order of the Court.
                                           16         21.      Upon final termination of this action, including any and all appeals,
                                           17   counsel for each Party must, upon request of the producing Party, return all confidential
                                           18   information to the Party that produced the information, including any copies, excerpts,
                                           19   and summaries of that information, or must destroy same at the option of the receiving
                                           20   Party, and must purge all such information from all machine-readable media on which
                                           21   it resides. Notwithstanding the foregoing, counsel for each Party may retain all
                                           22   pleadings, briefs, memoranda, motions, and other documents filed with the Court that
                                           23   refer to or incorporate confidential information, and will continue to be bound by this
                                           24   Protective Order with respect to all such retained information. Further, attorney work
                                           25   product materials that contain confidential information need not be destroyed, but, if
                                           26   they are not destroyed, the person in possession of the attorney work product will
                                           27   continue to be bound by this Protective Order with respect to all such retained
                                           28   information.

                                                                                           8
                                                                             [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.104 Page 10 of 11



                                            1         22.    The restrictions and obligations set forth within this order will not apply
                                            2   to any information that: (a) the Parties agree should not be designated confidential
                                            3   information; (b) the Parties agree, or the Court rules, is already public knowledge; (c)
                                            4   the Parties agree, or the Court rules, has become public knowledge other than as a
                                            5   result of disclosure by the receiving Party, its employees, or its agents in violation of
                                            6   this Protective Order; or (d) has come or will come into the receiving Party’s legitimate
                                            7   knowledge independently of the production by the designating Party. Prior knowledge
                                            8   must be established by pre-production documentation.
                                            9         23.    The restrictions and obligations within this order will not be deemed to
                                           10   prohibit discussions of any confidential information with anyone if that person already
                                           11   has or obtains legitimate possession of that information.
MCDERMOTT WILL & EMERY LLP




                                           12         24.    Transmission by email or some other currently utilized method of
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13   transmission is acceptable for all notification purposes within this Protective Order.
                                           14         25.    The Court may modify this Protective Order in the interests of justice or
                                           15   for public policy reasons.
                                           16         26.    Nothing shall be filed under seal, and the Court shall not be required to
                                           17   take any action, without separate prior order by the Judge before whom the hearing or
                                           18   proceeding will take place, after application by the affected party with appropriate
                                           19   notice to opposing counsel. The Parties shall follow and abide by applicable law,
                                           20   including Civ. L.R. 79.2, ECF Administrative Policies and Procedures, Section II.j,
                                           21   and the chambers rules, with respect to filing documents under seal.
                                           22
                                                Dated: August 10, 2020
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28

                                                                                           9
                                                                             [PROPOSED] PROTECTIVE ORDER
                                           Case 3:20-cv-00845-DMS-KSC Document 17 Filed 08/10/20 PageID.105 Page 11 of 11



                                            1   Dated: August 4, 2020         Respectfully submitted,
                                            2                                 MCDERMOTT WILL & EMERY LLP
                                            3
                                            4                                 By:   /s/Christopher Braham
                                                                                    MICHELLE STROWHIRO
                                            5                                       CHRISTOPHER BRAHAM
                                                                                    Attorneys for Defendant
                                            6                                       PAYLOCITY CORPORATION
                                            7
                                                Dated: August 4, 2020           MESERVY LAW, P.C.
                                            8                                   DENTE LAW, P.C.
                                            9
                                           10                                   By: /s/London Meservy
                                                                                   LONDON MESERVY
                                           11                                      Attorneys for Plaintiff
MCDERMOTT WILL & EMERY LLP




                                                                                   TRACY LYNN COLLINS
                                           12
                        ATTORNEYS AT LAW
                          LOS ANGELES




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28

                                                                                     10
                                                                        [PROPOSED] PROTECTIVE ORDER
